DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being obvious over Shigaki (US 2015/0079792; IDS 03/04/2020).
Shigaki is directed to a silicon-containing EUV resist underlayer film forming composition. Shigaki discloses a resist underlayer film-forming composition for EUV lithography, comprising polysiloxane (A) containing a hydrolyzed condensate of hydrolyzable silane (a); and hydrolyzable silane compound (b) having a sulfonamide structure, a carboxylic acid amide structure, a urea structure, or an isocyanuric acid structure. (Para, 0035). Shigaki further 
Shigaki also discloses various examples of the curing catalyst, (Xc). Shigaki explains the curing catalyst works when a coating film containing polyorganosiloxane composed of the hydrolyzed condensate is heated and cured. (Para, 0081). Shigaki discloses as a curing catalyst, an ammonium salt, a cyclic ammonium compound, a cyclic amine compound, or a sulfonium compound can be used. (Para, 0082). Shigaki also discloses the curing catalyst is used in an amount of 0.01 to 10 parts by mass, or 0.01 to 5 parts by mass, or 0.01 to 3 parts by mass relative to 100 parts by mass of polyorganosiloxane. (Para, 0083). These disclosures teach and/or suggest the limitations of claims 2-3. Moreover, based on these disclosures of exemplary curing catalysts which are of the same kinds recited in claim 2 it necessarily follows that the disclosures of Shigaki also teach and/or suggest the limitation of claim 1, wherein a distance of diffusion of the curing catalyst (Xc) from a resist underlayer film formed from the 
Shigaki also discloses a process of using the resist underlayer film forming composition to process a semiconductor substrate. Shigaki discloses a semiconductor substrate, such as a silicon/silicon dioxide coated substrate, a silicon-nitride substrate, a glass substrate, and an ITO substrate, is coated with the resist underlayer film-forming composition of the present invention by a suitable coating method such as the use of a spinner and a coater, and then the semiconductor substrate is baked to form a resist underlayer film. (Para, 0087). Shigaki also discloses a flattening film, a gap-filling material layer, or an organic underlayer film can also be formed before the resist underlayer film of the present invention is formed on a semiconductor substrate. (Para, 0095). Shigaki discloses, next, a layer of a high energy beam resist, such as an EUV resist, is formed on the resist underlayer film. (Para, 0089). Shigaki discloses the layer of a high energy beam resist can be formed by a well-known method, i.e., applying a solution of a high energy beam resist composition onto the underlayer film, and baking the composition. (Para, 0089). Shigaki discloses examples of the EUV resist include resist compositions using PMMA (polymethyl methacrylate), polyhydroxy styrene, or a resin such as a phenol resin. (Para, 0089). These disclosures teach and/or suggest the limitation of claim 4 where a pattern process comprises the steps of forming an organic film by using a coating-type organic film material on a body to be processed; forming a resist underlayer film on the organic film by using the composition for forming a silicon-containing resist underlayer film according to claim 1; and forming a resist upper layer film on the resist underlayer film by using a composition for a resist upper layer film comprising a photoresist composition as well as the limitation of claims 12 and 14. 
Shigaki discloses next, exposure to light through a given mask is performed. For exposure, EUV light (13.5 nm), an electron beam, X-ray, or the like can be used. (Para, 0090). Shigaki discloses if desired, post exposure bake (PEB) can be performed. (Para, 0090). Shigaki 
Shigaki discloses the photoresist pattern formed is then used as a protection film for removal of the resist underlayer film and processing of a semiconductor substrate. (Para, 0094). Shigaki explains the resist underlayer film is removed with a gas, such as tetrafluoromethane, perfluorocyclobutane (C4F8), perfluoropropane (C3F8), trifluoro methane, carbon monoxide, argon, oxygen, nitrogen, sulfur hexafluoride, difluoromethane, nitrogen trifluoride, and chlorine trifluoride. (Para, 0094). These disclosures teach and/or suggest the limitation of claim 4 where a patterning process comprises the steps of transferring the pattern to the resist underlayer film by etching using the resist upper layer film having the formed circuit pattern as a mask; transferring the pattern to the organic film by etching using the resist underlayer film having the transferred pattern as a mask; and transferring the pattern to the body to be processed by etching using the organic film having the transferred pattern as a mask. 
Moreover, these disclosures of Shigaki as discussed above teach and/or suggest the limitations of claims 5-6. 

Claims 7-9, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigaki as applied to claims 1-6, 10, 12 and 14 in paragraph 4 above, and further in view of Ogihara (US 2013/0210236; IDS 03/04/2020). 
The disclosures of Shigaki as discussed in paragraph 4 above teach and/or suggest the limitations of claim 7 where a patterning process comprising the steps of: forming a resist underlayer film by using the composition for forming a silicon-containing resist underlayer film according to claim 1; forming a resist upper layer film on the resist underlayer film by using a composition for a resist upper layer film comprising a photoresist composition; forming a circuit pattern on the resist upper layer film; transferring the pattern to the resist underlayer film by etching using the resist upper layer film having the formed circuit pattern as a mask; and transferring the pattern to the body to be processed by dry etching and the limitations of claim 11, 13 and 15. Moreover, as discussed above Shigaki also discloses that a flattening film, gap-filling film in addition to an organic underlayer may be included as part of the film stack overlying the substrate to be processed. Still, the disclosures of Shigaki fail to teach and/or suggest the limitations of claim 7 where a patterning process comprises the steps of forming a hard mask comprising carbon as a main component by a CVD method on a body to be processed; transferring the pattern to the hard mask by dry etching using the resist underlayer film having the transferred pattern as a mask; and using the hard mask having the transferred pattern as a mask to pattern the body. However, the disclosures of Shigaki further in view of these disclosures of Ogihara provides such teachings. 
Ogihara is directed to a silicon-containing surface modifier and a resist underlayer composition which incorporate this silicon containing surface modifier as well as a patterning  Ogihara discloses an exemplary embodiment of a patterning process using the silicon-containing resist underlayer. Ogihara discloses a patterning process, wherein, an organic hard mask mainly composed of carbon is formed on a body to be processed by a CVD method, a silicon-containing resist underlayer film is formed on the organic hard mask by using the above-mentioned silicon-containing resist underlayer film composition, a photoresist film is formed on the silicon-containing resist underlayer film by using a chemically amplifying type resist composition, after heat treatment the photoresist film is exposed to a high energy beam, a positive pattern is formed by dissolving an exposed area of the photoresist film by using an alkaline developer, the pattern is transferred to the silicon containing resist underlayer film by dry etching by using the photoresist film formed with the pattern as a mask, the pattern is transferred by dry etching of the organic hard mask by using the silicon-containing resist underlayer film transferred with the pattern as a mask, and then the pattern is transferred to the body to be processed by dry etching by using the organic hard mask transferred with the pattern as a mask. (Para, 0035). The disclosures of Shigaki as discussed in paragraph 4 above further in view of these disclosures of Ogihara teach and/or suggest the limitations of claim 7 where a patterning process comprises the steps of forming a hard mask comprising carbon as a main component by a CVD method on a body to be processed; transferring the pattern to the hard mask by dry etching using the resist underlayer film having the transferred pattern as a mask; and using the hard mask having the transferred pattern as a mask to pattern the body. 
Moreover, the discloeus of Shigaki as discussed in paragraph 4 above further in view of these disclosures of Ogihara teach and/or suggest the limitations of claims 8-9. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to modify the disclosures of Shigaki further in view of Ogihara because both are directed to analogous semiconductor substrate processing methods using a silicon-containing resist underlayer film and while Shigaki discloses other films may be formed on the substrate prior to forming the resist underlayer Ogihara discloses that the resist pattern formed and transferred can be enhanced by the combination of the CVD formed carbon containing hardmask and the silicon-containing resist underlayer film. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899